UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6609



LARRY EDWARD HENDRICKS,

                                              Plaintiff - Appellant,

          versus


BARRY GALLOWAY; LEROY CARTLEDGE; CURRY; BUSH;
CATHERINE   KENDALL;   JAMES   PARKER;   COLIE
RUSHTON; MARY D. ANDERSON; SQUIRES; BARTON
VINCENT; GARY D. MAYNARD; JOHN DOE 1; JOHN DOE
2; JOHN DOE 3; JOHN DOE 4,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-03-740-18BC)


Submitted:   July 14, 2004                 Decided:   August 3, 2004


Before WIDENER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Edward Hendricks, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Larry Edward Hendricks appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Hendricks v. Galloway,

No. CA-03-740-18BC (D.S.C. Mar. 1, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -